                     Case 1:19-cv-11795-RA Document 16
                                                    13 Filed 04/27/20
                                                             04/24/20 Page 1 of 1
                                                                                     OGLETREE, DEAKINS, NASH,
                                                                                     SMOAK & STEWART, P.C.
                                                                                     Attorneys at Law
                                                                                     599 Lexington Avenue, Fl 17
                                                                                     New York, New York 10022
                                                                                     Telephone: 212.492.2500
                                                                                     Facsimile: 212.492.2501
                                                                                     www.ogletreedeakins.com

         Kelly Cardin
         203.969.3109
         Kelly.Cardin@ogletreedeakins.com

                                                         April 24, 2020

         VIA ECF
         The Honorable Ronnie Abrams
         United States District Court                             Application granted. This action is hereby stayed
         Southern District of New York
                                                                  pending resolution of the parties' arbitration.
         40 Foley Square
         New York, NY 10007
                                                                  SO ORDERED.
          RE:     Quinseya Johnson v. Starbucks
                                                                                            ___________________
                  Case No. 19-cv-11795 (RA)
                                                                                            Hon. Ronnie Abrams
         Dear Judge Abrams:                                                                 4/27/2020

               The Parties write to request that the Court stay the instant matter pending the outcome of a
         mandatory arbitration process. In support of this request, the Parties state as follows:

                 Plaintiff filed this action on December 25, 2019. After receiving the Complaint, Defendant
         informed Plaintiff that her claims are subject to an arbitration agreement between the Parties. Upon
         reviewing the document, Plaintiff agreed that this action is governed by that agreement. The
         Parties thus request that the Court stay these proceeding pending arbitration, thereby obviating the
         need for Defendant to make a motion.

                 Defendant's date to answer, move against, or otherwise respond to the Complaint is April
         27, 2020. Defendant will be filing a request for extension of this deadline to allow the Court time
         to rule on this letter motion.

                 Thank you for your time and attention to this matter.

                                                         Respectfully submitted,

                                                                 OGLETREE, DEAKINS, NASH,
                                                                 SMOAK & STEWART, P.C.
         Counsel for Plaintiff                                   Counsel for Defendant


         By:        /s/ Kareem E. Abdo                           By:       /s/ Kelly M. Cardin
                 Kareem E. Abdo                                         Kelly M. Cardin

         cc:     All counsel of record (by ECF)

Aa a   A       Be (Ge a ) B       a   B       C ae      C a e C ca       Ce ea d C    b a Da a De e De       Me      G ee   e
H       I da a     Jac    Ka a C    La Ve a L d (E a d) L A e e Me                Me c C (Me c ) M a      M a ee    M ea
M         Na    e Ne O ea   Ne Y C      O a    aC    Oa eC       Pa (F a ce) P ade a P e      P b     P a d Ra e     Rc     d
S. L     S. T   a Sac a e    Sa A      Sa D e     Sa F a c c Sea e S a f d Ta a T          (Ca ada) T a ce T c      Wa
